Title: To George Washington from Major General Israel Putnam, 9 June 1777
From: Putnam, Israel
To: Washington, George



Dear General
Peekskill [N.Y.] 9th June 1777

You are not unacquainted that an unhappy Dispute has long subsisted between Genl McDougall and Col. H. B. Livingston, I found it necessary, upon my Arrival at this Post, to appoint a G.C.M. for the Tryal of Col. Livingston, then under Arrest—Genl Geo. Clinton presided, the Members were all Field Officers—A Respectable Court, and whose Sentence should have been determinate—Copies of their Proceedings are with the J. Advoc[at]e Gen.—Col. Livingston restless with their Decision sent Gen. McDougall a written Challenge, and soon after desired me in Writing to arrest the General—but this I declined till I should be better convinced of the Propriety of this Step, for this Purpose I waited on Gen. McDougall, and found he was about to order Col. Livingston a second Time in Confinement. I thought the Matter might be otherwise settled, took Pains to compromize their Differences as amicably as possible, and flattered myself I had been so happy as to effect it.
About the 1st Inst. I sent Col. Livingston with his own Regimt and a Detachment from Col. Cortlands (the whole 200) to White Plains with discretional Orders to harrass the Enemy and cut off their Supplies—A Day or two after I had direct Intelligence of a Body of the Enemy at Morrissania, very negligent and very secure—I immediately formed a Plan to surprize them, but thought Col. Livingston’s Party insufficient for that Enterprize. I therefore ordered Col. Cortlandt with 200 Men to join Col. Livingston and to proceed to Morrissania for the above Purpose—The Knowledge which Col. Cortlandt and many of his Officers have of that Country pointed them out as the most proper for this Expedition—least any Jealousy should arise respecting the Command, I wrote to Col. Livingston and enclose you a Copy of the Letter—upon the Receipt of it he came immediately to this Post—I was displeased with his Conduct and let him know that I thought him guilty of a Breach of Orders and Neglect of Duty—before he left me he desired Leave to go to Fishkill for his Commission—I

enclose you a Copy of a Letter I received from him Yesterday, with his Commission enclosed.
I have not particularly examined the Pretensions to Rank, of these Gentlemen, but believe there is real Ground for Dispute—Cortland in 1775 was Lt Col. of a Regt in which Livingston was at that Time Capt., they have since both commanded Regimts—if I am rightly informed, the Congress have given the superiour Rank to the latter and the Convention of this State arranged the former first.
The Party I had ordered to the English Neighbourhood and which Gen. Varnum commanded, have returned with seven of the four and six Pounders, we left last Fall, he also brought off a large Number of Cattle, but returned them to the Owners on Condition they would drive them to the interiour Parts of the Country—the Cannon have each a Trunnion knocked off, the only Damage done them.
Two fifteen Inch Cables will be thrown diagonally across the River in Front of the Chain this Day—these may serve till the Booms are ready, and they can then be put in Place of the Cables without Loss of Time or Expence.
I am just informed, the Stocking is ready for the Cannon from Bergen. I am Sir with the greatest Respect your Affecte hume Servt

Israel Putnam

